Opinion issued October 31, 2013.




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00497-CR
                             ———————————
                       INYANG ISANG IWOT, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee



           On Appeal from the County Criminal Court at Law No. 8
                            Harris County, Texas
                        Trial Court Case No. 1856796



                           MEMORANDUM OPINION

      Appellant, Inyang Isang Iwot, proceeding pro se, has filed a motion to

dismiss his appeal, which he has signed. See TEX. R. APP. P. 42.2(a). We have not

issued a decision in the appeal. Although the motion does not contain a certificate

of conference, it contains a certificate of service, stating that the motion was served
on the State and has been on file with the Court for more than ten days. The State

has not responded or otherwise expressed opposition to the motion. See TEX. R.

APP. P. 10.3(a)(2); see also TEX. R. APP. P. 10.1(a)(5).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

all other pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2